Exhibit 10.5
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (referred to herein as “this Agreement”) dated
effective as of July 30, 2009 (the “Effective Date”), between Virtual Radiologic
Corporation, a Delaware corporation (the “Company”), and Richard W. Jennings
(“Executive”).
Recitals
     WHEREAS, Executive is currently employed by the Company;
     WHEREAS, the Company desires to continue to employ Executive in the
capacity of Chief Technology Officer, and Executive desires to continue to be
employed by the Company in such capacity; and
     WHEREAS, the Company and Executive desire to enter into this Agreement as
to the terms of Executive’s employment by the Company.
Agreement
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1. Position/Duties.
     (a) During the Employment Term (as defined in Section 2 below), Executive
shall serve as the Chief Technology Officer of the Company. In this capacity
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other duties and
responsibilities as the Chief Executive Officer shall designate that are
consistent with Executive’s position as Chief Technology Officer of the Company.
Executive shall report to the Chief Executive Officer.
     (b) During the Employment Term, Executive shall devote substantially all of
Executive’s business time (excluding periods of vacation and other approved
leaves of absence) to the performance of Executive’s duties with the Company;
provided the foregoing shall not prevent Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs or,
with prior written approval of the Board of Directors of the Company (the
“Board”), serving on the board of directors or advisory boards of other
companies; and (ii) managing Executive’s and Executive’s family’s personal
investments so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder or create a potential business
conflict or the appearance thereof. If at any time service on any board of
directors or advisory board would, in the good faith judgment of the Board,
conflict with Executive’s fiduciary duty to the Company or create any appearance
thereof, Executive shall promptly resign from such other board of directors or
advisory board after notice of the conflict is received from the Board.

 



--------------------------------------------------------------------------------



 



     (c) Executive further agrees to serve without additional compensation as an
officer and director of any of the Company’s subsidiaries or affiliates, as the
same may exist from time to time, and agrees that any amounts received from any
such subsidiary or affiliate may be offset against the amounts due hereunder. In
addition, it is agreed that the Company may assign Executive to one of its
subsidiaries or affiliates for payroll purposes providing this does not change
Executive’s role as the Chief Technology Officer of the Company.
2. Employment Term.
     Executive’s term of employment under this Agreement (such term of
employment, as it may be extended or terminated, is herein referred to as the
“Employment Term”) shall be for a term commencing on the Effective Date and,
unless terminated earlier as provided in Section 7 hereof, ending on April 1,
2010 (the “Original Employment Term”); provided that the Employment Term shall
be automatically extended, subject to earlier termination as provided in
Section 7 hereof, for successive additional one (1) year periods (the
“Additional Terms”), unless, at least thirty (30) days prior to the end of the
Original Employment Term or the then current Additional Term, the Company or
Executive has notified the other in writing that the Employment Term shall
terminate at the end of the then current term.
3. Base Salary.
     The Company agrees to pay Executive a base salary (the “Base Salary”) at an
annual rate of Three Hundred Thousand Dollars ($300,000), payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly. Executive’s Base Salary shall be reviewed and may be increased, but not
decreased, from time to time by the Board (or a committee thereof). The base
salary as determined herein from time to time shall constitute “Base Salary” for
purposes of this Agreement.
4. Incentive Bonus.
     During the Employment Term, Executive shall be eligible to participate in
the Company’s bonus and other incentive compensation plans and programs for the
Company’s senior executives at a level commensurate with Executive’s position.
Without limiting the foregoing, Executive shall have the opportunity to earn an
annual target bonus (the “Annual Bonus”) of not less than fifty percent (50%) of
Executive’s Base Salary, or such greater amount as may be provided in an annual
bonus plan approved by the Board (or a committee thereof), contingent upon the
Company’s achievement of financial and operating metrics to be annually
determined by the Board (or a committee thereof), and upon the Executive’s
achievement of individual performance goals recommended by the Chief Executive
Officer and approved by the Board (or a committee thereof). Such annual
incentive bonuses shall be paid to Executive within the sixty (60) day period
following the close of the Company’s fiscal year.
5. Equity Incentives.
     (a) Discretionary Grants. At the sole discretion of the Board or any
committee of the Board (the “Committee”) appointed to administer the Company’s
Equity Incentive Plan, as may be amended from time to time, or any successor
plan (any “Stock Plan”), Executive shall be

2



--------------------------------------------------------------------------------



 



eligible for grants of stock options and other equity awards of a level
commensurate with Executive’s position and similar to other executives of the
Company.
     (b) Change of Control. Notwithstanding any other provision of this
Agreement, any Stock Plan or any equity award agreement, in the event of a
Change in Control, all equity awards (including, but not limited to, any options
and restricted stock grants made prior or subsequent to the date of this
Agreement) shall fully vest and be immediately exercisable. For purposes of this
Agreement, a “Change in Control” shall mean the first of the following events to
occur:
     (i) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;
     (ii) the approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;
     (iii) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (A) more
than 50%, but not more than 70%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Incumbent Directors (as defined below), or (B) 50% or less of the
combined voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Incumbent Directors);
     (iv) any person becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of (A) 30% or more, but not 50%
or more, of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors, unless the
transaction resulting in such ownership has been approved in advance by the
Incumbent Directors, or (B) 50% or more of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors (regardless of any approval by the Incumbent Directors);
     (v) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or
     (vi) any other change in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirements.
     For purposes of this definition, “Incumbent Directors” of the Company will
mean any individuals who are members of the Board on the date of this Agreement
and any individual who subsequently becomes a member of the Board whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at

3



--------------------------------------------------------------------------------



 



least a majority of the Incumbent Directors (either by specific vote or by
approval of the Company’s proxy statement in which such individual is named as a
nominee for director without objection to such nomination).
6. Employee Benefits.
     (a) Benefit Plans. Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives at a level
commensurate with Executive’s position, subject to satisfying any applicable
eligibility requirements.
     (b) Paid Time Off. Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to its senior executives, but
in no event less than twenty (20) days (as prorated for partial years).
     (c) Perquisites. The Company shall provide to Executive all perquisites
which other senior executives of the Company are generally entitled to receive.
     (d) Business and Entertainment Expenses. Upon presentation of appropriate
documentation, Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policy for all reasonable and necessary business and
entertainment expenses incurred in connection with the performance of
Executive’s duties hereunder.
7. Termination.
     Executive’s employment and the Employment Term shall terminate on the first
of the following to occur:
     (a) Disability. Upon written notice by the Company to Executive of
termination due to Disability. For purposes of this Agreement, “Disability”
shall be defined as the inability of Executive to have performed each and every
material duty of Executive’s employment under this Agreement due to a physical
or mental injury, infirmity or incapacity for a period of 6 consecutive months
in any 12-month period. The existence or nonexistence of a Disability shall be
determined by the Board, acting reasonably and in good faith, taking into
consideration the opinion of an independent physician selected by the Company
and reasonably acceptable to Executive.
     (b) Death. Automatically on the date of death of Executive.
     (c) Cause. Immediately upon written notice by the Company to Executive of a
termination for Cause. For purposes of this Agreement, “Cause” shall mean:
     (i) Executive shall have been indicted for a felony;
     (ii) Executive shall have been convicted of (or plead “guilty” or “nolo
contendre” to or been found guilty and not convicted of) any misdemeanor or
summary

4



--------------------------------------------------------------------------------



 



offense involving fraud, theft, misrepresentation or moral turpitude or any
other misdemeanor or summary offense that will, in the opinion of the Board,
determined in good faith, adversely affect in any material respect the Company’s
prospects or reputation or Executive’s ability to perform Executive’s
obligations or duties to the Company or any of its subsidiaries; or
     (iii) The termination is evidenced by a resolution adopted in good faith by
the Board concluding that Executive:
     (A) intentionally and continually failed substantially to perform
Executive’s reasonably assigned duties with the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness or from
the assignment to Executive of duties that would constitute Good Reason), which
failure has continued for a period of at least thirty (30) days after a written
notice of demand for substantial performance, signed by a duly authorized member
of the Board, has been delivered to Executive;
     (B) intentionally engaged in conduct which is demonstrably and materially
injurious to the Company; provided, however, that no termination of Executive’s
employment shall be for Cause as set forth in this subsection (B) until
(1) there shall have been delivered to Executive a copy of a written notice,
signed by a duly authorized member of the Board, stating that the Board has
determined that Executive has engaged in the conduct set forth in this
subsection (B), and (2) Executive shall have been provided an opportunity to be
heard by the Board;
     (C) willfully or repeatedly engaged in misconduct or gross negligence in
the performance of Executive’s duties to the Company or any of its subsidiaries
that has a material detrimental effect on the Company; or
     (D) committed an act of fraud, theft or dishonesty against the Company or
any of its subsidiaries or any act or omission intended to result in the
personal enrichment of Executive or Executive’s spouse, parents, siblings, or
descendants (whether by blood or adoption and including stepchildren) or the
spouses of such individuals in violation of law or of Executive’s duty of
loyalty to the Company or its subsidiaries at the expense, directly or
indirectly, of the Company or any of its subsidiaries.
     (iv) Notwithstanding anything in the foregoing to the contrary, if
Executive has been terminated ostensibly for Cause because Executive has been
indicted for a felony, and Executive is not convicted of, or does not plead
guilty or nolo contendere to, such felony or a lesser offense (based on the same
operative facts), such termination shall be deemed to be a termination without
Cause as of the date of the termination; provided, however, that, any payments
due hereunder shall be only paid after a final determination in such proceeding
is reached.
     (d) Without Cause. Upon thirty (30) days’ written notice by the Company to
Executive of an involuntary termination other than for Cause, death or
Disability.

5



--------------------------------------------------------------------------------



 



     (e) Good Reason. Upon written notice by Executive to the Company of a
termination for Good Reason, unless such the events constituting the basis for
Good Reason are corrected in all material respects by the Company within thirty
(30) days following written notification by Executive to the Company that he
intends to terminate his employment hereunder for Good Reason, and provided that
any such notice is given within ninety (90) days of the occurrence of such Good
Reason and Executive actually terminates employment within twelve (12) months of
the occurrence of such Good Reason event. For purposes of this Agreement, “Good
Reason” shall mean, without the consent of Executive, the occurrence of any of
the following events:
     (i) any material reduction in Executive’s status, position(s), duties or
responsibilities as an executive of the Company;
     (ii) any material reduction by the Company in Executive’s Base Salary,
equity incentives, benefits or perquisites, or a material reduction by the
Company in the bonus that Executive may earn in a given year, provided, however,
that inability of the Company or the Executive to satisfy performance objectives
under any bonus plan shall not constitute Good Reason;
     (iii) any material failure by the Company to comply with any of the
material provisions regarding Executive’s Base Salary, bonus, equity incentive,
benefits and perquisites and other benefits and amounts payable to Executive
under this Agreement;
     (iv) a material change in the geographic location at which Executive must
perform Executive’s services; or
     (v) any other material breach by the Company of its obligations hereunder.
     Executive’s continued employment does not constitute consent to, or waiver
of any rights arising in connection with, any circumstances constituting Good
Reason.
     (f) Without Good Reason. Upon thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
8. Consequences of Termination.
     Subject to Section 9, the following amounts and benefits shall be due to
Executive following Executive’s termination of employment; provided, however,
that no termination payments shall be payable hereunder if Executive has not
returned to the Company all Company property used by Executive including without
limitation any automobile, computer or laptop, cell phone, Blackberry or similar
device.
     (a) Disability. Upon termination due to Disability, the Company shall pay
or provide Executive (i) any unpaid Base Salary through the date of termination;
(ii) any unpaid bonus earned with respect to any fiscal year ending on or
preceding the date of termination; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination; and (iv) all other payments,
benefits or fringe benefits to which Executive may be entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or

6



--------------------------------------------------------------------------------



 



program or grant or this Agreement (items (i)-(iv) being the “Accrued Amounts”).
The Accrued Amounts shall be paid to Executive within fifteen (15) days of the
termination date.
     (b) Death. In the event the Employment Term ends on account of Executive’s
death, Executive’s estate shall be entitled to any Accrued Amounts. The Accrued
Amounts shall be paid to Executive within fifteen (15) days of notice of
Executive’s death.
     (c) Termination for Cause or Without Good Reason. If Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by Executive without
Good Reason, the Company shall pay to Executive any Accrued Amounts. The Accrued
Amounts shall be paid to Executive within fifteen (15) days of the termination
date.
     (d) Termination Without Cause or for Good Reason Other Than in Connection
with a Potential Change of Control or Actual Change of Control. If Executive’s
employment by the Company is terminated (1) by the Company other than for Cause,
death or Disability, or if the Company provides notice of its intention not to
renew pursuant to Section 2, or (2) by Executive for Good Reason, but excluding,
in each case (1) and (2) any such termination in connection with a Potential
Change of Control (as defined in Section 8(e)) or an actual Change in Control,
then the Company shall pay or provide Executive with:
     (i) Accrued Amounts;
     (ii) The right to receive a pro-rata portion of Executive’s Annual Bonus
for the performance year in which Executive’s termination occurs at the time
that annual bonuses are paid to other senior executives, which pro-rata portion
shall be determined by multiplying the amount Executive would have received had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days during the performance year of
termination that Executive is employed by the Company and the denominator of
which is 365. For purposes of the foregoing, the amount the Executive would have
received shall be determined pursuant to the Company’s bonus plan with respect
to Company performance against criteria for the full fiscal year, and with
respect to individual performance based upon the Board’s determination, in good
faith, as to the extent of the Executive’s progress toward individual
performance criteria through the time of termination;
     (iii) Continuation of the Executive’s then current Base Salary as if
Executive’s employment continued for a period of twelve (12) months from the
date of termination;
     (iv) A lump sum payment equal to twelve (12) times the monthly premium
amount that the Company would have been required to pay for group life insurance
and group long term disability insurance coverage if Executive had continued as
an active employee of the Company, based on the premium amounts in effect at the
Executive’s date of termination (including any known increase in such premiums);
and
     (v) Subject to Executive’s timely election of any applicable continuation
or conversion coverage and continued co-payment of premiums, continued
participation for twelve (12) months in the Company’s group medical and/or
dental plans which cover Executive (and eligible dependents) upon the same terms
and conditions (except for the

7



--------------------------------------------------------------------------------



 



requirements of Executive’s continued employment) in effect on the date of
termination. To the extent such coverage cannot be provided under the Company’s
group health and/or dental plans without jeopardizing the tax status of such
plans, for underwriting reasons or because of the tax impact on Executive, the
Company shall pay Executive not less frequently than monthly an amount equal to
the amount the Company would have paid for such benefits on behalf of Executive
if the benefits were provided to him as an employee. The continuation of health
benefits under this subsection shall reduce and count against Executive’s rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).
     All benefits provided under Sections 8(d)(i) and (iv) shall be paid to
Executive within fifteen (15) days of the termination date, subject to
Section 9, as applicable.
     (e) Termination Without Cause or for Good Reason in Connection with a
Potential Change of Control or Actual Change of Control. If Executive’s
employment by the Company is terminated by (1) the Company other than for Cause,
death or Disability, or if the Company provides notice of its intention not to
renew pursuant to Section 2, or (2) by Executive for Good Reason, in each case
(1) and (2) in connection with a Potential Change of Control or an actual Change
of Control, then the Company shall pay or provide Executive with:
     (i) Subject to Section 9, as applicable, a lump sum payment, within fifteen
(15) days of the termination date, equal to the sum of:
     (A) all Accrued Amounts,
     (B) twelve (12) months of Base Salary,
     (C) as compensation for cancellation of Executive’s then-current Annual
Bonus opportunity, an additional 50% of annual Base Salary, and
     (D) twelve (12) times the monthly premium amount that the Company would
have been required to pay for group life insurance and group long term
disability insurance coverage if Executive had continued as an active employee
of the Company, based on the premium amounts in effect at the Executive’s date
of termination (including any known increase in such premiums); and
     (ii) Subject to Executive’s continued co-payment of premiums, continued
participation for twelve (12) months in the Company’s group medical and/or
dental plans which cover Executive (and eligible dependents) upon the same terms
and conditions (except for the requirements of Executive’s continued employment)
in effect on the date of termination. To the extent such coverage cannot be
provided under the Company’s health or welfare plans without jeopardizing the
tax status of such plans, for underwriting reasons or because of the tax impact
on Executive, the Company shall pay Executive not less frequently than monthly
an amount equal to the amount the Company would have paid for such benefits on
behalf of Executive if the benefits were provided to him as an employee. The
continuation of health benefits under this subsection shall reduce and count
against Executive’s rights under COBRA.

8



--------------------------------------------------------------------------------



 



     As used herein, a “Potential Change of Control” shall be deemed to have
occurred if: (A) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change of Control; (B) the Company or any
person or entity publicly announces an intention to take or to consider taking
actions which, if consummated, would constitute a Change of Control; or (C) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.
     (f) Code Section 409A. Payment of amounts under this Section 8 are intended
to comply with an exception to or exclusion from the requirements of Code
Section 409A and this Agreement shall in all respects be administered in
accordance with such intention; provided, however, if any payment is or becomes
subject to the requirements of Code Section 409A, the Agreement as it relates to
such payment is intended to comply with the requirements of Code Section 409A.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement. The payments to be made under
Section 8 are intended to be exempt from the requirements of Code Section 409A
because they are (i) non-taxable benefits, (ii) welfare benefits within the
meaning of Treas. Reg. Sec. 1.409A-1(a)(5), (iii) short-term deferrals under
Treas. Reg. Sec. 1.409A-1(b)(4), or (iv) payments under a separation pay plan
within the meaning of Treas. Reg. Sec. 1.409A-1(b)(9). For purposes of the
limitations under Code Section 409A, each payment under this Agreement shall be
treated as a separate payment. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” as defined under Code Section 409A. All reimbursements to be made under
this Agreement that constitute deferred compensation subject to Code
Section 409A shall be made in accordance with the requirements of Treas. Reg.
Sec. 1.409A-3(i)(1)(iv). If, at the time of Executive’s termination of
employment, Executive is a “specified employee” within the meaning of Code
Section 409A, then any payment of an amount that is deferred compensation
payable on account of a separation from service shall be suspended and not made
until the first day of the calendar month following the end of the six (6) month
period following Executive’s termination of employment.
     (g) Parachute Payments; Potential Reduction in Payments.
     (i) Any provision of any Stock Plan or any equity award agreement
(including the limitations of Section 10.2 of the Equity Incentive Plan)
relating to “parachute payments” under Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), shall not apply to any equity
award granted, at any time, to the Executive unless the parties agree in writing
to the contrary, including their express intent to override the substance and
effect of this Section 8(g)(i).
     (ii) The following terms shall have the following meanings for purposes of
this Section 8(g).
     (A) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
     (B) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the

9



--------------------------------------------------------------------------------



 



Code) of a Payment net of all taxes imposed on Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as Executive
certifies, in Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).
     (C) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.
     (D) “Reduced Amount” shall mean the greatest amount of Agreement Payments
that can be paid that would not result in the imposition of the Excise Tax if
the Accounting Firm determines to reduce Agreement Payments pursuant to Section
8(g)(iii).
     (iii) The Company’s current independent public accounting firm, or such
other nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”), shall determine whether any
Payment would subject Executive to the Excise Tax as a result of a “change in
ownership or control” of the Company (within the meaning of Section 1.280G-1 of
the Department of the Treasury Regulations). In the event the Accounting Firm
determines that any Payment would subject the Executive to the Excise Tax, then
the Payments shall be reduced to the Reduced Amount if the Accounting Firm
determines that Executive would have a greater Net After-Tax Receipt of
aggregate Payments if the Payments paid or payable under this Agreement (the
“Agreement Payments”) were reduced to the Reduced Amount. Any reduction of the
Payments shall be made in the following order: (1) options with an exercise
price above the fair market value of the stock, provided the options give rise
to a Payment; (2) pro rata among amounts that constitute deferred compensation
under Code Section 409A; and (3) reduction of any remaining payments in the
manner determined by the Accounting Firm.
     (iv) All determinations required to be made under Section 8(g)(iii) shall
be made fifteen (15) business days of the receipt of notice from the Company
that there has been a Payment, or such earlier time as is requested by the
Company, and shall be accompanied by detailed supporting calculations provided
both to the Company and Executive. The notice of Payment from the Company to the
Accounting Firm shall occur no later than the date of the Payment. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, or in the event that the
Accounting Firm fails to make the determination required hereby for any reason
(including the Company’s failure to provide the Accounting Firm of notice of the
Payment as provided above), Executive may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

10



--------------------------------------------------------------------------------



 



     (v) As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of Executive pursuant to this Agreement should have been so paid or
distributed (“Underpayment”). In the event that the Accounting Firm believes the
Internal Revenue Service would have a 75% or greater probability of success
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or Executive for an Overpayment, Executive shall pay any such
Overpayment to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to the Company if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
9. Release.
     Any and all amounts payable and benefits or additional rights provided
pursuant to this Agreement beyond Accrued Amounts shall only be payable if
Executive delivers to the Company a general release of all claims of Executive
occurring up to the release date in the form of Exhibit A hereto (with such
insertions or changes therein as may be necessary in the reasonable opinion of
counsel for the Company to make it valid and encompassing under applicable law).
The Company shall provide such release to Executive within five (5) days of
Executive’s termination of employment and Executive must deliver such executed
release to the Company within twenty one (21) days of presentation thereof by
the Company to Executive, or such other longer or shorter period as may be
required by then applicable law.
10. Restrictive Covenants.
     (a) Confidentiality. Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of Executive’s assigned duties and for the benefit of the Company,
either during the Employment Term or at any time thereafter, any nonpublic
proprietary or confidential information, knowledge or data relating to the
Company or any of its subsidiaries or affiliates that has been obtained by
Executive during Executive’s employment by the Company or has been obtained
pursuant to any consulting services provided by Executive to Company prior to
Executive’s employment by the Company. For purposes of this Agreement,
non-public proprietary information means information proprietary to the Company
that is not generally known (including any “trade secret” within the meaning of
the Economic Espionage Act of 1996, Title 18 U.S.C. §1839) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting,

11



--------------------------------------------------------------------------------



 



purchasing and plans. All information disclosed to Executive or to which
Executive obtains access, whether originated by him or by others, during the
period that Executive is an employee of the Company (such period being referred
to as the “Employment Period”) (whether prior to the Effective Date or
thereafter), shall be presumed to be non-public proprietary information if it is
so treated by the Company or if Executive has a reasonable basis to believe it
to be such. The foregoing shall not apply to information to the extent that it
(i) was known to the public prior to its disclosure to Executive; (ii) becomes
known to the public subsequent to disclosure to Executive through no wrongful
act of Executive or any representative of Executive; or (iii) Executive is
required to disclose by applicable law, regulation or legal process (provided
that Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.
     (b) Non-solicitation. During the Employment Term and for the two year
period thereafter, Executive shall not, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of or consultant to the Company or any
of its subsidiaries or affiliates to leave such employment or engagement in
order to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or knowingly
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying or hiring any such employee or (ii) any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.
     (c) Noncompetition. Executive acknowledges that Executive performs services
of a unique nature for the Company that are irreplaceable, and that Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company. Accordingly, during the Employment Term and for the two
year period thereafter, Executive shall not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company or its subsidiaries conducts business. This Section 10(c) shall not
prevent Executive from owning not more than one percent of the total shares of
all classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict Executive from rendering services to charitable
organizations, as such term is defined in Section 501(c) of the Code.
     (d) Non-disparagement. Neither Executive nor the Company (for purposes
hereof, the Company shall mean the Company together with its executive officers
and directors and not any other employees) shall make any public statements that
disparage the other party, or in the case of the Company, its respective
subsidiaries, affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn

12



--------------------------------------------------------------------------------



 



testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 10(d).
     (e) Equitable Relief and Other Remedies. Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of this Section 10 would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.
     (f) Reformation. If it is determined by a court of competent jurisdiction
in any state or other jurisdiction that any restriction in this Section 10 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state or jurisdiction, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state or jurisdiction.
     (g) Survival of Provisions. The obligations contained in this Section 10
shall survive the termination or expiration of Executive’s employment with the
Company and shall be fully enforceable thereafter.
11. Inventions and Other Intellectual Property.
     (a) Assignment of Inventions and Works Limitation of Assignment in Certain
Cases. Executive acknowledges that Executive will exercise Executive’s inventive
and creative abilities for the benefit of the Company. Executive therefore
assigns and transfers to the Company Executive’s entire right, title and
interest in and to all Inventions. Executive agrees that all such Inventions are
the sole property of the Company. For purposes of this Agreement, “Inventions”
shall include but not be limited to all ideas, improvements, designs and
discoveries whether or not patentable and whether or not reduced to practice,
made or conceived by Executive (whether made solely by Executive or jointly with
others) which relate in any manner to the business, work or research and
development of the Company, its subsidiaries or affiliates, or result from and
are suggested by any task assigned to Executive or any work performed by
Executive for or on behalf of the Company, its predecessors in interest or any
related entity. The foregoing definition does not however, include an Invention
for which no equipment, supplies, facility, or confidential information of the
Company was used and that was developed entirely on Executive’s own time and
that (i) does not directly relate to the Company’s business, research or
development, or (ii) does not result from any work performed by Executive for
the Company.
     Executive agrees that all Works are the sole property of the Company, and
shall, to the extent possible, be considered works made for hire for Company
within the meaning of Title 17 of the United States Code; provided, however,
that if Executive is domiciled in California or if any of the Work is created in
California, then such Work shall not be a work made for hire. If for any reason
any Work is not deemed to be a work made for hire, then Executive assigns and
transfers to the Company Executive’s entire right, title and interest in and to
such Work, and Executive further waives all of Executive’s rights under the
United States Copyright Act and under any other country’s copyright law,
including any rights provided in 17 U.S.C. §§ 106 and

13



--------------------------------------------------------------------------------



 



106A, for any and all purposes for which such Work and any derivative works
thereof may be used, and any rights of attribution and integrity or any other
“moral rights of authors” with respect to such Work and any derivative works
thereof and any uses thereof to the full extent now or hereafter permitted by
the laws of the United States of America or the laws of any other country. For
purposes of this Agreement, “Works” shall include but not be limited to all
copyrightable works created by Executive (whether solely by Executive or jointly
with others) during the Employment Period, or any time thereafter, which relate
in any manner to the business, work or research and development of the Company,
its subsidiaries or affiliates, or result from and are suggested by any task
assigned to Executive or any work performed by Executive for or on behalf of the
Company, its subsidiaries or affiliates.
     If any such assignment is invalid or ineffective for any reason, then
Executive hereby grants Company a perpetual, royalty-free, non-exclusive,
worldwide license to fully exploit any intellectual property or propriety rights
in such Inventions and Works and any patents and copyrights (or other
intellectual property or propriety registrations or applications) resulting
therefrom.
     (b) Disclosure of Inventions, Works and Patents. Executive agrees that in
connection with any Invention or Work:
     (i) Executive will disclose such Invention promptly in writing to the
President, Chief Executive Officer or Board of the Company, in order to permit
the Company to claim rights to which it may be entitled under this Agreement.
     (ii) Executive will, at the Company’s request, promptly execute a written
assignment of title to the Company for any Invention required to be assigned by
this Article (“Assignable Invention”), and Executive will preserve any such
Assignable Invention as confidential information of the Company.
     (iii) Executive will give to the relevant contact person at the Company a
copy of such Work. Executive will, at the Company’s request, promptly execute a
written assignment of title to the Company for any such Work.
     (iv) Upon request, Executive agrees to assist the Company or its nominee
(at its expense) during and at any time subsequent to the Employment Period in
every reasonable way to obtain for its own benefit patents and copyrights for
such Assignable Inventions and such Works in any and all countries, which
Inventions and Works shall be and remain the sole and exclusive property of the
Company or its nominee whether or not patented or copyrighted. Executive agrees
to execute such papers and perform such lawful acts as the Company deems to be
necessary to allow it to exercise all right, title and interest in such patents
and copyrights.
     (c) Execution of Documents. In connection with this Section 11, Executive
further agrees to execute, acknowledge and deliver to the Company or its nominee
upon request (at its expense) all such documents, including applications for
patents and copyrights and assignments of inventions, patents and copyrights to
be issued therefore, as the Company may determine necessary or desirable to
apply for and obtain letters, patents and copyrights on such Assignable

14



--------------------------------------------------------------------------------



 



Inventions and such Works in any and all countries and/or to protect the
interest of the Company or its nominee in such inventions, such Works, patents
and copyrights, and to vest title thereto in the Company, or its nominee.
     (d) Maintenance of Records. Executive agrees to keep and maintain adequate
and current written records of all Inventions and Works made or created by
Executive (in the form of notes, sketches, drawings and other typical forms),
which records shall be available to and remain the sole property of the Company
at all times.
     (e) Prior Inventions. It is understood that all inventions, if any,
patented or unpatented, which Executive made prior to Executive’s first day as
an employee of or consultant or contractor to the Company, its predecessors in
interest or any related entity (and which have not been otherwise assigned or
transferred to the Company) are excluded from the scope of this Agreement.
     To preclude any possible uncertainty, Executive has set forth on Exhibit B
attached hereto a complete list of all Executive’s prior inventions, if any,
including numbers of all patents and patent applications, and a brief
description of all unpatented inventions that are not the property of a previous
employer or other person and which have not been otherwise assigned or
transferred to the Company. Executive represents and covenants that the list is
complete and that, if no items are on the list, Executive has no such prior
inventions. Executive agrees to notify the Company in writing before Executive
makes any disclosure or performs any work on behalf of the Company which appears
to threaten or conflict with proprietary rights Executive claims in any
invention or idea. In the event of Executive’s failure to give such notice,
Executive agrees that Executive will make no claim against the Company with
respect to any such inventions or ideas.
     (f) Trade Secrets and Intellectual Property of Others. Executive represents
that Executive’s performance of all the terms of this Agreement does not and
will not breach any noncompetition or non-solicitation agreement, or any
agreement to keep proprietary information, knowledge or data acquired by
Executive in confidence or in trust prior to the Employment Period, and
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or other person. Executive agrees not to enter into any agreement
either written or oral in conflict herewith.
     (g) Non Infringement. Executive represents that the work product that
Executive provides to the Company, including the Inventions and the Works, and
Company’s use thereof in their indented manner: (a) do not and will not infringe
or violate the copyright or trade secret rights of any other party; and (b) to
the best of Executive’s knowledge, do not and will not infringe or violate the
actual or prospective patent or trademark rights of any other party. If at any
time during or after the Employment Period, Executive has reason to believe that
the foregoing representation is no longer true, then Executive shall promptly
inform Company of such belief and the reasons therefor.
     (h) Other Obligations. Executive acknowledges that the Company from time to
time may have agreements with other persons or with the U.S. Government or
governments of other

15



--------------------------------------------------------------------------------



 



countries, or agencies thereof, which impose obligations or restrictions on the
Company regarding inventions made during the course of work thereunder or
regarding the confidential nature of such work. Executive agrees to be bound by
all such obligations and restrictions and to take all action necessary to
discharge the obligations of the Company thereunder.
12. Assignments.
     (a) This Agreement is personal to each of the parties hereto. Except as
provided in Section 12(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.
     (b) The Company will require that any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the assets or business of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.
13. Notice.
     For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (i) on the date of delivery if delivered by hand, (ii) on the
date of transmission, if delivered by confirmed facsimile, (iii) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (iv) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
     If to Executive:
At the address (or to the facsimile number) shown on the records of the Company.
     If to the Company:
Virtual Radiologic Corporation
11995 Singletree Lane, Suite 500
Minneapolis, MN 55344
Attention: Chief Executive Officer
Fax: (952) 942-3361
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
14. Section Headings; Inconsistency.
     The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

16



--------------------------------------------------------------------------------



 



15. Severability.
     The provisions of this Agreement shall be deemed severable and the
invalidity of unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
16. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
17. Indemnification.
     The Company hereby agrees to indemnify Executive and hold him harmless to
the fullest extent permitted by law and under the bylaws of the Company against
and in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney’s fees), losses, and
damages resulting from Executive’s good faith performance of Executive’s duties
and obligations with the Company. The Company shall cover Executive under
directors and officers liability insurance during the Term and thereafter in the
same amount and to the same extent as the Company covers its other officers and
directors (if at all).
18. Governing Law and Venue.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Minnesota without regard
to its conflicts of law principles. Subject to Section 19, each party to this
Agreement consents to the jurisdiction over it of the courts of the State of
Minnesota in the City of Minneapolis, and the United States Courts in the
District of Minnesota and agrees that any personal service of process may be
made by registered or certified mail to the notice address as set forth in
Section 13 hereof, and as the same may be changed from time to time as provided
therein.
19. Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement shall be submitted to arbitration in accordance with the rules of the
American Arbitration Association then in effect in Minneapolis Minnesota before
a panel of three (3) arbitrators who shall be knowledgeable in executive
employment law, who shall be independent of, and have no ex parte communications
with, the parties or their representatives, and who shall render written
findings of fact, conclusions of law and order. In addition to any other
inherent powers, arbitrators shall have the express powers to order a party to
comply with or desist from breaching any of the terms of this Agreement. The
determination of the arbitrators shall be final and binding upon the parties and
may be entered as a final judgment in any court of competent jurisdiction. The
parties shall equally share the costs of arbitration. Nothing herein, however,
shall deprive a party of the right to seek equitable relief from the courts to
restrain or enjoin the other from a breach this Agreement pending the
empanelling of the arbitrators or their final determination.

17



--------------------------------------------------------------------------------



 



20. Waiver and Modification.
     No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
21. Entire Agreement.
     This Agreement together with all exhibits hereto merges all prior
negotiations or agreements and sets forth the entire agreement of the parties
hereto in respect of the subject of the matter contained herein. No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
22. Withholding.
     The Company may withhold from any and all amounts payable under this
Agreement such foreign, federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
23. Survival.
     The provisions of Sections 8, 9, 10, 11, 12, 13, 17, 18, 19, 22 and 23
shall survive termination of this Agreement for whatever reason.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  COMPANY    
 
                Virtual Radiologic Corporation    
 
           
 
  By:   /s/ Robert C. Kill    
 
     
 
Name:  Robert C. Kill    
 
      Its: President and Chief Executive Officer
 
                EXECUTIVE    
 
           
 
  By:   /s/ Richard W. Jennings    
 
     
 
   

19



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
     Virtual Radiologic Corporation, its affiliates, subsidiaries, divisions,
successors and assigns and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as the “Company”) and                                         
Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement and General Release as
“Executive”) agree:
     1. Last Day of Employment. Executive’s last day of employment with the
Company is [INSERT TERMINATION DATE]. In addition, effective as of [INSERT
TERMINATION DATE], Executive resigns from Executive’s position as
                                         of the Company and will not be eligible
for any benefits or compensation after [INSERT TERMINATION DATE], other than as
specifically provided in the employment agreement between the Company and
Executive dated effective as of                                         , 20___
(the “Employment Agreement”), subject to Executive’s executing, delivering and
not revoking Appendix 1 hereto. Executive further acknowledges and agrees that,
after [INSERT TERMINATION DATE], Executive will not represent himself as being a
director, employee, officer, trustee, agent or representative of the Company for
any purpose and will not make any public statements relating to the Company,
other than general statements relating to Executive’s position, title or
experience with the Company, subject to the confidentiality provision under
Section 10(a) of the Employment Agreement and in no event will Executive make
any statements as an agent or representative of the Company. In addition,
effective as of [INSERT TERMINATION DATE], Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any benefit plans of the Company. These
resignations will become irrevocable as set forth in Section 3 below.
     2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 9 of the Employment
Agreement.
     3. Revocation. Executive may revoke this Agreement and General Release for
a period of calendar days following the day Executive executes this Agreement
and General Release. Any revocation within this period must be submitted, in
writing, to Virtual Radiologic Corporation and state, “I hereby revoke my
acceptance of our Agreement and General Release.” The revocation must be
personally delivered or mailed to the attention of the Chief Executive Officer,
Virtual Radiologic Corporation, 11995 Singletree Lane, Suite 500, Minneapolis,
MN 55344, or the Company’s then current regular business address, and postmarked
within seven (7) calendar days of execution of this Agreement and General
Release. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the State of
Minnesota, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

 



--------------------------------------------------------------------------------



 



     4. General Release of Claims. Executive knowingly and voluntarily releases
and forever discharges the Company from any and all claims, causes of action,
demands, fees and liabilities of any kind whatsoever, whether known and unknown,
against the Company, Executive has, has ever had or may have as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:

  •   The National Labor Relations Act, as amended;     •   Title VII of the
Civil Rights Act of 1964, as amended;     •   The Civil Rights Act of 1991;    
•   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;     •   The Employee Retirement Income Security Act of 1974, as
amended;     •   The Immigration Reform and Control Act, as amended;     •   The
Americans with Disabilities Act of 1990, as amended;     •   The Age
Discrimination in Employment Act of 1967, as amended;     •   The Older Workers
Benefit Protection Act of 1990;     •   The Worker Adjustment and Retraining
Notification Act, as amended;     •   The Occupational Safety and Health Act, as
amended;     •   The Family and Medical Leave Act of 1993;     •   The Minnesota
Civil Rights Act, as amended;     •   The Minnesota Minimum Wage Law, as
amended;     •   Equal Pay Law for Minnesota, as amended;     •   Any other
foreign, federal, state or local civil or human rights law or any other local,
state, federal or foreign law, regulation or ordinance;     •   Any public
policy, contract, tort, or common law; or     •   Any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which this
Agreement and General Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage, if any,
to which Executive was entitled immediately prior to

2



--------------------------------------------------------------------------------



 



[INSERT TERMINATION DATE] with regard to Executive’s service as an officer of
the Company; (ii) Executive’s rights under any tax-qualified pension or claims
for accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Company or under COBRA; (iii) Executive’s rights
under the provisions of the Employment Agreement which are intended to survive
termination of employment; or (iv) Executive’s rights as a stockholder.
     5. No Claims Permitted. Executive waives Executive’s right to file any
charge or complaint against the Company arising out of Executive’s employment
with or separation from the Company before any foreign, federal, state or local
court or any foreign, federal, state or local administrative agency, except
where such waivers are prohibited by law. This Agreement and General Release,
however, does not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission, any other federal government agency, and/or
any government agency concerning claims of discrimination, although Executive
waives Executive’s right to recover any damages or other relief in any claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on behalf of Executive under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.
     6. Affirmations. Executive affirms Executive has not filed, has not caused
to be filed, and is not presently a party to, any claim, complaint, or action
against the Company in any forum or form. Executive further affirms that
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in the Employment Agreement. Executive also affirms Executive has no
known workplace injuries.
     7. Confidentiality; Cooperation; Return of Property. Executive agrees not
to disclose any information regarding the circumstances surrounding the
cessation of Executive’s employment, or the existence, terms, or conditions of
this Agreement and General Release, to any person or entity whatsoever,
including without limitation, any members of the media (including, but not
limited to, print journalists, newspapers, radio, television, cable, satellite
programs, or Internet media) or any Internet web page or “chat room,” or any
other entity or person, with the exception of Executive’s spouse, accountant,
tax advisor, and/or attorneys. Notwithstanding the aforementioned provision,
nothing herein shall preclude Executive from divulging any information to any
agency of the federal, state, or local government pursuant to an official
request by such government agency or pursuant to court order (provided that
Executive provides the Company with prior notice of the contemplated disclosure
and reasonably cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). Executive
agrees to reasonably cooperate with the Company and its counsel in connection
with any investigation, administrative proceeding or litigation relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge. The Company will reimburse
Executive for any reasonable pre-approved out-of-pocket travel, delivery or
similar expenses incurred in providing such service to the Company. Executive
represents that Executive has returned to the Company

3



--------------------------------------------------------------------------------



 



all property belonging to the Company, including but not limited to any leased
vehicle, laptop, cell phone, keys, access cards, phone cards and credit cards.
     8. Governing Law and Interpretation. This Agreement and General Release
shall be governed and conformed in accordance with the laws of the State of
Minnesota without regard to its conflict of laws provision. In the event
Executive or the Company breaches any provision of this Agreement and General
Release, Executive and the Company affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.
     9. Non-admission of Wrongdoing. Executive agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind.
     10. Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
     11. Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect. Executive
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to him in connection with Executive’s decision to
accept this Agreement and General Release.
     EXECUTIVE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
     EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
     HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS IN SET FORTH
IN THE EMPLOYMENT AGREEMENT,

4



--------------------------------------------------------------------------------



 



EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST THE COMPANY.
     IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and General Release as of the date set forth below:

                  Virtual Radiologic Corporation    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   
 
           
 
  By:        
 
     
 
   

 
Re: Agreement and General Release
Dear                     :
This letter confirms that on [INSERT DATE], I personally sent to you the
enclosed Agreement and General Release. You have until [INSERT DATE] to consider
this Agreement and General Release, in which you waive important rights,
including those under the Age Discrimination in Employment Act of 1967. To this
end, we advise you to consult with an attorney of your choosing prior to
executing this Agreement and General Release.

             
 
  Regards,        
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

5



--------------------------------------------------------------------------------



 



APPENDIX 1
Chief Executive Officer
Virtual Radiologic Corporation
11995 Singletree Lane, Suite 500
Minneapolis, MN 55344
Re: Agreement and General Release
Dear Sir or Madam:
On [INSERT DATE] I executed an Agreement and General Release between Virtual
Radiologic Corporation and me. I was advised by Virtual Radiologic Corporation,
in writing, to consult with an attorney of my choosing, prior to executing this
Agreement and General Release.
More than seven (7) calendar days have expired since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release and hereby
reaffirm my acceptance of it. Therefore, in accordance with the terms of our
Agreement and General Release, I request payment of the monies and benefits
described in the Employment Agreement (as defined in the Agreement and General
Release).

             
 
  Regards,          
 
           
 
  Signed:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
VIRTUAL RADIOLOGIC CORPORATION
EMPLOYMENT AGREEMENT
Executive has indicated on this Exhibit all Inventions (as defined in the
Employment Agreement) in which Executive owned any right or interest prior to
time Executive became an employee of the Corporation. Executive agrees that any
present or future Inventions not listed in this Appendix are subject to
assignment under the attached Employment Agreement.

     
Brief Description of
  Right, Title or Interest
Inventions
  and Date Acquired

 